Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Preliminary Amendment filed 26 September 2019 has been entered. Claims 1-19 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Note that a complete reply to this requirement may necessitate more than one election.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18, drawn to a shearing method including increasing the clearance after starting applying the shearing force (the method of claims 1-10) and a shearing machine including a clearance adjuster configured to increase the clearance (claims 11-18).
Group II, claim(s) 19, drawn to shearing equipment including a transfer device and a plurality of shearing machines, where the plurality of shearing machines are disposed in an ascending order of clearance in each of the plurality of shearing machines from an upstream to a downstream of the transfer path.
The inventions of Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a shearing machine comprising a lower blade, an upper blade movable in an approaching/separating direction relative to the lower blade, the upper blade facing the lower blade with a clearance in a direction orthogonal to the approaching/separating direction, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 7-51818 to Nissan Motor. For example, Fig. 1 of Nissan motor discloses a shearing machine comprising a lower blade 3, an upper blade 4 movable in an approaching/separating direction relative to the lower blade 3 (compare Figs. 1 and 2, with the upper blade 4 moved downward in Fig. 2 relative to its position in Fig. 1), the upper blade 4 facing the lower blade 3 with a clearance in a direction orthogonal to the approaching/separating direction (see Fig. 2 showing the clearance in a left-right direction orthogonal to the up-down approaching direction).
If the Applicant elects Group I above, a further election is required:
If the Applicant elects Group I above, applicant is further required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A: claim 2, drawn to a method including using a plurality of shearing machines;
Group B: claims 4 and 12 (claim 3 will be examined along with an election of Group B), drawn to the lower blade being movable in the surface direction of the workpiece and the lower blade and upper blade being moved relatively away from each other depending on the relative movement distance between the upper blade and the lower blade in the thickness direction;
Group C: claims 5 and 13-15 (claim 3 will be examined along with an election of Group C), drawn to the clearance increasing continuously – if the Applicant elects Group C, an additional election is required as set for the below;
 Group D: claims 6 and 16 (claim 3 will be examined along with an election of Group D), drawn to the clearance being increased in a stepwise manner;
Group E: claims 7 and 17 (claim 3 will be examined along with an election of Group E), drawn to the clearance being increased at a single timing;
Group F: claims 8 and 18 (claim 3 will be examined along with an election of Group F), drawn to the increase in clearance occurring when the relative movement distance of the upper blade and the lower blade is 20% or more of a reference movement distance; and
Group G: claims 9 and 10, drawn to the workpiece being a steel sheet.
Claims 1 and 11 will additionally be examined along with an invention of Group I above, regardless of which of Groups A-F is elected.
The inventions of Groups A-G lack unity of invention because, even though the inventions of these groups require the technical feature as set forth in claim 1 and/or claim 11, the technical features required by claims 1 and 11 do not constitute a special technical feature as these technical features do not make a contribution over the prior art in view of JP 7-51818 to Nissan Motor. Regarding claim 1, Nissan Motor discloses a shearing method for applying a shear force on a plate-shaped workpiece P in a thickness direction to cut the workpiece P (see Fig. 3), the method comprising: starting application of the shear force on the workpiece P with a clearance between action points in a surface direction orthogonal to the thickness direction of the workpiece P (see Fig. 1, where the action points are at a right surface of the lower blade 3 and a right surface of the upper blade 4, and where the clearance is in a horizontal direction clearance between plane SP and the left surface of the upper blade 4); applying the shear force after starting applying the shear force until a fractured surface is created on the workpiece (see Figs. 2 and 3; in order to separate the workpiece P a fractured surface is created); and increasing the clearance depending on a deformation of the workpiece in the thickness direction after starting applying the shear force until the fractured surface is created on the workpiece (see the increasing clearance in Figs. 1-3; note also that Nissan Motor discloses a same process as an embodiment in the present application). Regarding claim 11, Nissan Motor discloses a shearing machine (see Fig. 1) comprising: a lower blade 3; an upper blade 4 movable in an approaching/separating direction relative to the lower blade 3 (the approaching/separating direction is a vertical direction – see the different positions of the upper blade 4 in Fig. 1 compared to Fig. 2), the upper blade 4 facing the lower blade 3 with a clearance in a direction orthogonal to the approaching/separating direction(see Figs. 2 and 3 showing a clearance in a horizontal direction); and a clearance adjuster 6 and 7 configured to increase the clearance depending on a movement distance of the upper blade 4 in the approaching direction (see the clearance increasing in Figs. 1-3). 
Also the inventions of Groups B-F lack unity of invention because, even though the inventions of these groups require the technical feature as set forth in claim 3, the technical feature required by claim 3 does not constitute a special technical feature as this feature does not make a contribution over the prior art. Nissan Motor also anticipated claim 3. Regarding ‘retaining the clearance’, the clearance is retained between the time the upper blade 4 is spaced from the workpiece P (i.e., when the upper blade 4 is at the position shown in Fig. 4) and the time the upper blade 4 urges the workpiece P to in turn move the lower blade 3. The clearance is increased depending on the relative movement distance of the upper blade 4 and the lower blade 3 due to the movement of the upper blade 4 being the event that causes horizontal movement of the lower blade 3 (see Figs. 1-3). 
If the Applicant elects Groups I and Cabove, a further election is required:
If the Applicant elects Groups I and C above, applicant is further required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: claim 14, drawn to first and second slant surfaces and a clearance retainer; and
Group 2: claim 15, drawn to an elastic member.
Claims 1, 5, 11, and 13 will additionally be examined along with an invention of Groups I and C above, regardless of which of Groups 1 and 2 is elected.
The inventions of Groups 1 and 2 lack unity of invention because, even though the inventions of these groups require the technical feature as set forth in claim 13, the technical feature required by claim 13 does not constitute a special technical feature as this feature does not make a contribution over the prior art. Nissan Motor also anticipated claim 13. The clearance adjuster is configured to continuously increase the clearance depending on the relative movement of the upper blade and the lower blade in the approaching direction (see Figs. 1-3 – as the upper blade 4 moves further down, the lower blade 3 moves further left). 
 A telephone call was made to Applicant’s representative MaryAnne Armstrong on 24 May 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724